DETAILED ACTION
Claims 1-3, 7-9, 16-17, 19, 22-24, 26, 29, 31, 33, 35-36, and 38-39 are presented for examination, wherein claims 2-3, 16-17, 19, 23-24, 26, 29, 31, 33, and 35 are withdrawn. Claims 4-6, 10-15, 18, 20-21, 25, 27-28, 30, 32, 34, and 37 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3, 16-17, 19, 23-24, 26, 29, 31, 33, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 20, 2022.
The traversal is on the ground(s) that “it is believed that a search and examination of all claims would place no undue burden on the Examiner (see MPEP § 803)” (Remarks, 1:5 and 2:11).
This is not found persuasive because, as provided in the July 20, 2022 election requirement, 
There is a search and/or examination burden for the patentably distinct species/sub-species as set forth above because at least the following reason(s) apply: … the species/sub species have acquired a separate status in the art due to their recognized divergent subject matter; the species/sub-species or groupings of patentably indistinct species/sub-species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species/sub-species would not likely be applicable to another ….

(July 20, 2022 election requirement, at e.g. §6.)
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because the limitation “the passivating layer comprises boron, phosphorus, antimony, selenium, tellurium, hydrogen, and/or a halogen” does not incorporate the carbon, sulfur, or nitrogen claimed in withdrawn dependent claims e.g. 16-17, 19, 23-24, and 29. See instant specification, at e.g. ¶0230.
In the event claim 1 is not amended, then each of said withdrawn dependent claims is severably objected to for needing to indicate said carbon, sulfur, and nitrogen are “further” claimed. For example, claim 16 should then read “wherein the passivating layer further comprises oxygen.” The examiner respectfully notes that in this case, claim 16 would then be interpreted to require said passivation layer to comprise at least one of “boron, phosphorus, antimony, selenium, tellurium, hydrogen, and/or a halogen” (from claim 1) and additionally oxygen (from dependent claim 16).
Claims 7-9, 22, 36, and 38-39 plus withdrawn claims 16-17, 19, 23-24, 26, 29, 31, 33, and 35 are objected to because the preamble limitation “An article for inclusion in an electrochemical cell as in claim 1” (emphasis added) should read “The article for inclusion in an electrochemical cell as in claim 1,” or equivalent, since said claims are interpreted to depend from claim 1. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “the electroactive layer” (emphasis added) does not have sufficient antecedent basis.
Still regarding claim 9, the limitation “the electroactive layer” is unclear whether it is intended to refer to (1) the “layer comprising lithium” of claim 1 (e.g. instant specification, at e.g. ¶¶ 0007 and 09); (2) the “passivating layer” of claim 1 (e.g. instant specification, at e.g. ¶¶ 0052-53); or, (3) an additional new layer (e.g. instant specification, at e.g. ¶¶ 0101-102).
For purposes of examination, said limitation is interpreted to refer to interpretation (1).
Regarding claim 38, the limitation “the tape test described in ASTM 3359” (emphasis added) does not have sufficient antecedent basis.
Still regarding claim 38, industry standards, such as the claimed limitation “ASTM 3359,” may change from time to time, and thus said limitation is unclear as to what is within and without the metes and bounds of said limitation.
Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (CN 105006558).
Regarding independent claim 1, Liu teaches a surface hydrogenated lithium metal anode for use in a semi-flow lithium-sulfur battery (e.g. ¶¶ 0000, 07, and 10-14), reading on “article for inclusion in an electrochemical cell,” alternatively, the limitation “for inclusion in an electrochemical cell” is interpreted as being merely intended use, see also e.g. MPEP § 2111.02, said anode comprising:
(1)	a lithium metal sheet pressed onto a copper film current collector (e.g. ¶0013), reading on “a layer comprising lithium metal;” and,
(2)	a lithium hydride protective layer formed on said lithium metal sheet (e.g. ¶¶ 0013 and 27-32), wherein a film that is provided to protect is passivating, see also instant specification, at e.g. ¶0053, reading on “a passivating layer disposed on the layer comprising lithium metal” and “the passivating layer comprises boron, phosphorus, antimony, selenium, tellurium, hydrogen, and/or a halogen.”

In the alternative regarding the limitation “passivating” in “a passivating layer disposed on the layer comprising lithium metal,” Liu teaches an identical or substantially identical layer disposed on a lithium layer (see supra, compared with e.g. instant specification, at e.g. ¶¶ 0005-09, 166, and 230), establishing a prima facie case of anticipation or obviousness of said limitation, see also e.g. MPEP § 2112.01.
Regarding claim 22, Liu teaches a surface hydrogenated lithium metal anode of claim 1, wherein said lithium hydride protective layer is formed on said lithium metal sheet (e.g. supra), reading on “the passivating layer comprises hydrogen.”

Claims 36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al (CN 105006558).
Regarding claim 36, Liu teaches the surface hydrogenated lithium metal anode of claim 1, wherein said lithium metal sheet is pressed onto a copper film current collector, as provided supra, but does not expressly teach the limitation “an elastic modulus of elasticity the layer comprising lithium metal is less than 4.9 GPa.”
However, Liu teaches and identical or substantially identical lithium metal film (see supra, compared with e.g. instant specification, at e.g. ¶¶ 0095 and 176-179), establishing a prima facie case of anticipation or obviousness of said limitation, see also e.g. MPEP § 2112.01.
Regarding claim 38, Liu teaches the surface hydrogenated lithium metal anode of claim 1, wherein said lithium metal sheet is pressed onto a copper film current collector, as provided supra, but does not expressly teach the limitation “the layer comprising lithium metal does not crack, flake off the substrate, and/or delaminate during the tape test described in ASTM 3359.”
However, Liu teaches and identical or substantially identical lithium metal film applied to said copper current collector (see supra, compared with e.g. instant specification, at e.g. ¶¶ 0095, 180-181, and 259), establishing a prima facie case of anticipation or obviousness of said limitation, see also e.g. MPEP § 2112.01.

Claims 7-8 and 39 are rejected under 35 U.S.C. 103 as obvious over Liu et al (CN 105006558).
Regarding claim 7, Liu teaches the surface hydrogenated lithium metal anode of claim 1, with said lithium hydride protective layer formed on said lithium metal sheet, as provided supra, but does not expressly teach the limitation “the passivating layer is porous.
However, Liu teaches lithium ions pass through said lithium hydride layer on a negative electrode and enter a catholyte in a positive electrode (e.g. ¶¶ 0059, 90, and 94) and further teaches an electronically non-conductive porous membrane between said negative electrode and said positive electrode, wherein lithium ion exchange and transport occurs by electrolyte through said porous membrane (e.g. ¶¶ 0006, 63, 90, and 94).
As a result, it would have been obvious to a person of ordinary skill in the art to form said lithium hydride protective layer with pores to incorporate said electrolyte within said protective layer, thereby facilitating lithium ions to move between the lithium metal anode and the cathode via said electrolyte.
Regarding claim 8, Liu teaches the surface hydrogenated lithium metal anode of claim 1, with said lithium hydride protective layer formed on said lithium metal sheet, as provided supra, but does not expressly teach the limitation “the passivating layer has a thickness of greater than or equal to 0.01 micron and less than or equal to 5 microns.”
However, differences in size or proportion do not patentably distinguish the instant invention where relative dimensions do no perform differently from the art, see e.g. MPEP § 2144.04(IV)(A). Here, there does not appear to be evidence in the initial disclosure where the thickness of the passivating layer affects the functioning of the incorporating electrochemical cell, see instant specification, at e.g. ¶¶ 0184-185.
Regarding claim 39, Liu teaches the surface hydrogenated lithium metal anode of claim 1, with said lithium metal sheet, as provided supra, but does not expressly teach the limitation “the layer comprising lithium has a thickness of greater than or equal to 1 micron and less than or equal to 50 microns.”
However, differences in size or proportion do not patentably distinguish the instant invention where relative dimensions do no perform differently from the art, see e.g. MPEP § 2144.04(IV)(A). Here, there does not appear to be evidence in the initial disclosure where the thickness of the layer comprising lithium affects the functioning of the incorporating electrochemical cell, see instant specification, at e.g. ¶¶ 0123-124.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Liu et al (CN 105006558), as provides supra, in view of Hafez et al (Hafez et al, Stable Metal Anode enabled by Porous Lithium Foam, 30 Adv. Matl., 1802156 (2018)).
Regarding claim 9, Liu teaches the surface hydrogenated lithium metal anode of claim 1, wherein said lithium metal sheet is pressed onto said copper film current collector, as provided supra, but does not expressly teach the limitation “the electroactive layer comprises a plurality of regions that are non-electroactive and a plurality of regions that are electroactive.”
However, Hafez teaches a porous lithium foam that shows high cycling stability and performance plus better charge mobility and uniform lithium deposition than lithium metal foil anodes, since it provides a more uniform electrolyte distribution over the inner and outer electrode surface, reduced local current density by providing larger electroactive surface, and improved volume expansion and heat dissipation (e.g. abstract, pp. 4-8).
As a result, it would have been obvious to substitute the porous lithium foam of Hafez for the lithium metal film in the anode of Liu, since Hafez teaches said porous lithium foam provides high cycling stability and performance plus better charge mobility and uniform lithium deposition than lithium metal foil anodes, noting that said pores provide more uniform electrolyte distribution over the inner and outer electrode surface, reduced local current density by providing larger electroactive surface, and improved volume expansion and heat dissipation (e.g. supra),
wherein structures of said lithium foam read on “the electroactive layer comprises … a plurality of regions that are electroactive” and said pores reads on “the electroactive layer comprises a plurality of regions that are non-electroactive….”
    
        
            
                                
            
        
    

Claims 1, 7, 22, 36, and 38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Herle (US 2020/0343533 filed October 21, 2019, provisional application filed April 26, 2019).
Regarding independent claim 1, Herle teaches an anode for use in a battery, said anode comprising a current collector (e.g. item 160) composed of e.g. copper; an anode film (e.g. item 170), such as a lithium metal film, said anode film formed on said current collector; and, a protective film stack (e.g. item 180 or 210) formed on said lithium metal film (e.g. ¶¶ 0009, 18, 22, and 43-45 plus e.g. Figures 1-2 and 4), said anode reading on “article for inclusion in an electrochemical cell,” alternatively, the limitation “for inclusion in an electrochemical cell” is interpreted as being merely intended use, see also e.g. MPEP § 2111.02, said anode comprising:
(1)	said lithium metal film (e.g. supra), reading on “a layer comprising lithium metal;” and,
(2)	said protective film stack formed on said lithium metal film (e.g. supra), wherein a film that is provided to protect is passivating, see also instant specification, at e.g. ¶0053, reading on “a passivating layer disposed on the layer comprising lithium metal,”
wherein said protective film stack comprises two or more protective films (e.g. items 210a/b), including for example a lithium fluoride film (e.g. ¶¶ 0033-34) and a lithium borohydride containing film (e.g. ¶¶ 0030, 33, and 37 plus e.g. Figure 4), reading on “the passivating layer comprises boron, phosphorus, antimony, selenium, tellurium, hydrogen, and/or a halogen.”

In the alternative regarding the limitation “passivating” in “a passivating layer disposed on the layer comprising lithium metal,” Herle teaches an identical or substantially identical layer disposed on a lithium layer (see supra, compared with e.g. instant specification, at e.g. ¶¶ 0005-09, 119, 166, 174, 230, and 271), establishing a prima facie case of anticipation or obviousness of said limitation, see also e.g. MPEP § 2112.01.

In the alternative regarding the composition of the claimed passivating layer, it would have been obvious to a person of ordinary skill in the art to try selecting said lithium borohydride composition as one of said protective films in said protect film stack, since there are a limited number of known options from which to choose, see also e.g. MPEP § 2143(I)(E).
Regarding claim 7, Herle teaches the anode of claim 1, wherein at least one of said protective films may be porous (e.g. ¶0040), reading on “the passivating layer is porous.” 
In the alternative, said protective film stack may further comprise a porous aluminum oxide dielectric film (e.g. ¶¶ 0033 and 35), reading on “the passivating layer is porous.”
Regarding claim 22, Herle teaches an anode for use in a battery, wherein at least one of said protective films may be said lithium borohydride (LiBH4) containing film (e.g. supra), reading on “the passivating layer comprises hydrogen.”
Regarding claim 36, Herle teaches the anode of claim 1, wherein said anode includes lithium metal film having a thickness of e.g. about 1-100 µm, about 1-20 µm, or about 10-30 µm (e.g. ¶0032), said lithium metal film applied on said copper current collector (e.g. supra), but does not expressly teach the limitation “an elastic modulus of elasticity the layer comprising lithium metal is less than 4.9 GPa.”
However, Herle teaches and identical or substantially identical lithium metal film (see supra, compared with e.g. instant specification, at e.g. ¶¶ 0095, 123, and 176-179), establishing a prima facie case of anticipation or obviousness of said limitation, see also e.g. MPEP § 2112.01.
Regarding claim 38, Herle teaches the anode of claim 1, wherein said anode includes lithium metal film having a thickness of e.g. about 1-100 µm, about 1-20 µm, or about 10-30 µm (e.g. ¶0032), said lithium metal film applied on said copper current collector (e.g. supra), but does not expressly teach the limitation “the layer comprising lithium metal does not crack, flake off the substrate, and/or delaminate during the tape test described in ASTM 3359.”
However, Herle teaches and identical or substantially identical lithium metal film applied to said copper current collector (see supra, compared with e.g. instant specification, at e.g. ¶¶ 0095, 123, 180-181, and 259), establishing a prima facie case of anticipation or obviousness of said limitation, see also e.g. MPEP § 2112.01.

Claims 8 and 39 are rejected under 35 U.S.C. 103 as obvious over Herle (US 2020/0343533 filed October 21, 2019, provisional filed April 26, 2019).
Regarding claim 8, Herle teaches the anode of claim 1, wherein said protective film stack comprises two or more protective films, as provided supra, wherein each of said protective films may have a thickness of 1-3,000 nm, such as e.g. 10-600 nm (e.g. ¶0039), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the passivating layer has a thickness of greater than or equal to 0.01 micron and less than or equal to 5 microns.”
Regarding claim 39, Herle teaches the anode of claim 1, as provided supra, wherein said lithium metal film may have a thickness of e.g. about 1-100 µm, about 1-20 µm, or about 10-30 µm (e.g. ¶0032), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the layer comprising lithium has a thickness of greater than or equal to 1 micron and less than or equal to 50 microns.”

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Herle (US 2020/0343533 filed October 21, 2019, provisional filed April 26, 2019), as provides supra, in view of Hafez et al (Hafez et al, Stable Metal Anode enabled by Porous Lithium Foam, 30 Adv. Matl., 1802156 (2018)).
Regarding claim 9, Herle teaches the anode of claim 1, wherein said anode includes said anode film, such as said lithium metal film (e.g. supra), and further teaches said anode film may be constructed from graphite, silicon-containing graphite, lithium metal, lithium metal foil, a lithium alloy foil, or a mixture of a lithium metal and/or lithium alloy with materials such as carbon (e.g. coke, graphite), nickel, copper, tin, indium, silicon, oxides thereof, or a combination thereof (e.g. ¶0031), but does not expressly teach the limitation “the electroactive layer comprises a plurality of regions that are non-electroactive and a plurality of regions that are electroactive.”
However, Hafez teaches a porous lithium foam that shows high cycling stability and performance plus better charge mobility and uniform lithium deposition than lithium metal foil anodes, since it provides a more uniform electrolyte distribution over the inner and outer electrode surface, reduced local current density by providing larger electroactive surface, and improved volume expansion and heat dissipation (e.g. abstract, pp. 4-8).
As a result, it would have been obvious to substitute the porous lithium foam of Hafez for the lithium metal film in the anode of Herle, since Hafez teaches said porous lithium foam provides high cycling stability and performance plus better charge mobility and uniform lithium deposition than lithium metal foil anodes, noting that said pores provide more uniform electrolyte distribution over the inner and outer electrode surface, reduced local current density by providing larger electroactive surface, and improved volume expansion and heat dissipation (e.g. supra),
wherein structures of said lithium foam read on “the electroactive layer comprises … a plurality of regions that are electroactive” and said pores reads on “the electroactive layer comprises a plurality of regions that are non-electroactive….”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723